John Sweete Junior Attourny of James Sweete, Phillip Sweete Jeremiah Smith & John Gelliot, plaint. agt Captn Benjamin Gibbs Defendt in an action of the case for that the sd Benjamin Gibbs sometime in the month of September last past did forceably and illegally take away from the sd persons off from Prudence Jsland in the Colony of Rhode Jsland twenty Five Jndian Servants men women & Children & doth still detain and withold from them theire sd Servants; which is to the damage of the sd persons at least one hundred twenty Five pounds in mony with other due damages according to attachmt datd October 10th 1676. . . . The Jury . . . [ 405 ] found for the plaint. that mr Benjamin Gibbs is liable to Satisfy for twenty Five Jndians the Summe of thirty Seven pounds ten Shillings mony & costs of Court. Lidia Gibbs as attourny to her husband Benjamin Gibbs appealed from this judgement unto the next Court of Assistants & her Selfe principall in thirty eight pounds & Anthony Checkley and Thomas Savage junior in nineteen pounds *743apeice acknowledged themselves respectiuely bound ... on condition the sd Lidia Gibbs should prosecute her appeale . . .
[ The attachment, a power of attorney, and the following deposition (S. F. 1498.2) are the only documents on file for this case, which the defendant appealed to the Court of Assistants (Records, i. 77-8), obtaining a reversal of the former judgment.
John Godfery, aged 27 yeares, or thereabouts, being vpon oath, testifyeth that the Same Sabbath day at Night as Captaine Benjamen Gibbs tooke the Jndians, from Canonicus Jsland, in the day he went to prudence Jsland and Ca[me] neere William Allens house, where he Seized on Eight Jndians, & Carried them aboard & thence, he went to the house of James Sweete, and thence he brou[ght] Seventeene Jndians more, and Carried them aboard, & Phillip Sweete & James Sweete Challenged the Said Jndians, this Deponent further Saith, that it was about Twelue a Clock at Night, when they were taken, Taken vpon Oathe before me this 27th of September 1676 Newport
John Cranston Deputy Govor ]